DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 04/16/2021 has been entered and made of record.
3.	Claims 23, 31, 39, 47 and 48 have been amended.
4. 	Claims 42-43 were cancelled.
5.	Claims 49-50 have been newly added.
6.	Claims 23-30, 39-41 and 44-50 are currently pending.

Response to Arguments
7.	The applicant's arguments filed on 04/16/2021 regarding claims 23-30, 39-41 and 44-48 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth according to the amended claims. The arguments are essentially directed towards the newly amended limitation and they are addressed in this Office Action, below. 
Regarding non-statutory obviousness-type double patenting rejection, examiner acknowledged that “claim 1 of the '306 patent does not recite "a set of one or more Evolved Packet Core (EPC) functions . .. wherein one or more of the EPC functions are partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform," as recited in amended claim 23”. While filing a terminal disclaimer would be premature at this time (as the claims could change during examination), and the requirement of filing a terminal disclaimer could be held in abeyance 

Claim Objection (minor informalities)
8.	Claims 31-38 are objected to because of the following informality:
Regarding claims 31-38, claims status should be “Withdrawn” instead of “Currently Amended”. Claims 31-38 were indicated as “withdrawn from consideration” in office action dated 01/26/2021. 

Double Patenting
9.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 23-30, 39-41 and 44-50 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-33 of Patent No. (US 10,219,306 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,219,306 B2) both disclose the device providing a set of one or more base-station functions for use by a user equipment (UE) in communication with the AP over a wireless communication interface, the one or more base-station functions configured to receive information from the UE; and a set of one or more Evolved Packet Core (EPC) functions configured to receive the information from the set of one or more base-station functions. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,219,306 B2). 



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
12.	Claims 23, 25, 39, 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over HAHN et al. (US 2017/0078927 A1), hereinafter “Hahn” in view of Kempf et al. (US 2012/0303835 A1), hereinafter “Kempf”.
Regarding claim 23, Hahn discloses an access point (AP) (Figs. 1-6; BS enhanced with GW (eNB/LGW)), comprising: a memory storing instructions for execution by a processor (Figs. 1-6; general purpose hardware or controller or other computing devices, or some combination thereof); and at least one processor configured to execute the instructions to provide: 
a set of one or more base-station functions for use by a user equipment (UE) in communication with the AP over a wireless communication interface (Fig. 6, Tables 1-3), the one or more base-station functions configured to receive information from the UE (Fig. 6, Tables 1-3, paragraphs [0160], [0196], [0222]; LGW implemented as a BS co-located Radio Application Cloud Server (RAGS)) and 
(Fig. 6, paragraphs [0160], [0196], [0222]; Tables 1 to 3 show function splits according to some embodiments of the invention).
While disclosing the whole subject matter recited in claim 23 as discussed above, Hahn implies “one or more of the EPC functions are partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform”. Kempf teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Kempf from the same or similar field of endeavor discloses a set of one or more base-station functions configured to receive the information from the set of one or more base-station functions (Fig. 16, paragraphs [0039], [0077]; dashed lines and arrows 1605 show traffic from a UE 1607 that needs to be routed to another peering operator), wherein one or more of the EPC functions are partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform (Fig. 16, paragraphs [0039], [0077]; EPC entities in a cloud computing facility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “one or more of the EPC functions are partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform” as taught by Kempf, in the system of Hahn, so that it would provide a cloud computer system for implementing a control plane of an evolved packet core (EPC) of a third generation partnership project (3GPP) long term evolution (LTE) network (Kempf, paragraph [0006]).

Regarding claim 25, Hahn discloses at least one processor is further configured to execute the instructions to dynamically instantiate an instance of a base-station function and an instance of an EPC function (paragraph [0179]; eNB might provide APIs that allows for a tighter integration of both units such that e.g. computing resources in the eNB like DSP can be used for data processing or traffic policies of the enforcement function usually located in the PGW and vice versa).

Regarding claim 39, Hahn discloses an access point (AP) (Figs. 1-6; BS enhanced with GW (eNB/LGW)), comprising: a memory storing instructions for execution by a processor (Figs. 1-6; general purpose hardware or controller or other computing devices, or some combination thereof); and at least one processor configured to execute the instructions to provide: 
a set of one or more base-station functions for use by a user equipment (UE) in communication with the AP over a wireless communication interface (Fig. 6, Tables 1-3), the one or more base-station functions configured to receive information from the UE (Fig. 6, Tables 1-3, paragraphs [0160], [0196], [0222]; LGW implemented as a BS co-located Radio Application Cloud Server (RAGS)) and 
a set of a set of one or more Evolved Packet Core (EPC) functions configured to receive the information from the set of one or more base-station functions (Fig. 6, paragraphs [0160], [0196], [0222]; Tables 1 to 3 show function splits according to some embodiments of the invention), wherein the one or more EPC functions comprises a control-plane portion and a user-plane portion, and wherein the control-plane portion of the one or more EPC functions (Fig. 6, paragraphs [0160], [0196], [0222]; Open Flow protocol designed to standardize a further separation of control and user plane functions) is configured to execute on at least one of a first processor core of the AP or a cloud platform and the user-plane portion of the one or more EPC functions is configured to execute on a second processor core of the AP (Fig. 6, paragraphs [0160], [0196], [0222]; optimizations for the EPC network architecture).

Kempf from the same or similar field of endeavor discloses a set of one or more base-station functions configured to receive the information from the set of one or more base-station functions (Fig. 16, paragraphs [0039], [0077]; dashed lines and arrows 1605 show traffic from a UE 1607 that needs to be routed to another peering operator), wherein the one or more EPC functions comprises a control-plane portion and a user-plane portion, and wherein the control-plane portion of the one or more EPC functions is configured to execute on at least one of a first processor core of the AP or a cloud platform and the user-plane portion of the one or more EPC functions is configured to execute on a second processor core of the AP (Fig. 16, paragraphs [0037]-[0039]; splitting between the control plane and the data plane, in the sense that the serving gateway (S-GW) and the PDN gateway (P-GW) are data plane entities while the MME, PCRF, and home subscriber server (HSS) are control plane entities), wherein one or more of the EPC functions are partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform (Fig. 16, paragraphs [0039], [0077]; EPC entities in a cloud computing facility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “one or more of the EPC functions are partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform” as taught by Kempf, in the system of Hahn, so that it would provide a cloud computer system for implementing a control plane of an evolved packet core (EPC) of a third generation partnership project (3GPP) long term evolution (LTE) network (Kempf, paragraph [0006]).
Regarding claim 41, Hanh in view of Kempf disclose the AP according to claim 39.
Hanh further discloses the user-plane portion comprises a user portion of the OPF (paragraphs [0160], [0196], [0222]; Table 1-3, conventional SGW split into functions of SGW-C).
While Hanh in view of Kempf implicitly refer to the one or more EPC functions further comprises an Optimized Packet Function (OPF) ; and the control-plane portion comprises a control-plane portion of the OPF, Agarwal from the same or similar field of endeavor discloses the one or more EPC functions further comprises an Optimized Packet Function (OPF) ; and the control-plane portion comprises a control-plane portion of the OPF (paragraph [0074]; use of a Home Subscriber Server (HSS), for providing user identities; a Call Session Control Function (CSCF), for proxying session information protocol (SIP) packets for completing calls; application servers and media servers for providing application-specific and media protocol-specific functions; and charging servers for charging users for services).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more EPC functions further comprises an Optimized Packet Function (OPF) ; and the control-plane portion comprises a control-plane portion of the OPF” as taught by Agarwal, in the combined system of Hanh and Kempf, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 46, Hanh discloses the user-plane portion is configured to perform user-plane functions comprising at least one of functions to create data packets, functions to process data packets, functions to communicate data packets to the one or more base-station functions, or functions to communicate data packets to one or more external networks (paragraphs [0196], [0222]; apparatus (LGW) may be collocated with a base station such as an eNB; apparatus (LGW) may be integrated with a base station such as an eNB such that the apparatus and the base station have a single address in the network).

13.	Claims 24, 26, 27, 28, 29, 30, 44, 45, 46, 47, 48, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over HAHN et al. (US 2017/0078927 A1), hereinafter “Hahn” in view of Kempf et al. (US 2012/0303835 A1), hereinafter “Kempf” in view of Agarwal et al. (US 2015/0173111 A1), hereinafter “Agarwal”.
Regarding claim 24, Hanh in view of Kempf disclose the AP according to claim 23.
While Hanh in view of Kempf implicitly refer to at least one processor is further configured to execute the instructions to instantiate an instance of an EPC function based on the UE wirelessly connecting to the AP, Agarwal from the same or similar field of endeavor discloses at least one processor is further configured to execute the instructions to instantiate an instance of a base- station function and instantiate an instance of an EPC function based on the UE wirelessly connecting to the AP (Fig. 4, paragraphs [0097], [0098]; step 412-418; signaling diagram of communications with a local EPC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one processor is further configured to execute the instructions to instantiate an instance of an EPC function based on the UE wirelessly connecting to the AP, Agarwal from the same or similar field of endeavor discloses at least one processor is further configured to execute the instructions to instantiate an instance of a base- station function and instantiate an instance of an EPC function based on the UE wirelessly connecting to the AP” as taught by Agarwal, in the combined system of Hanh and Kempf, so that (Agarwal, paragraph [0010]).

Regarding claim 26, Hanh in view of Kempf disclose the AP according to claim 23.
While Hanh in view of Kempf implicitly refer to the one or more base-station functions are configured to communicate with the one or more EPC functions without using standardized communication interfaces, Agarwal from the same or similar field of endeavor discloses the one or more base-station functions are configured to communicate with the one or more EPC functions without using standardized communication interfaces (Figs. 1, 6, paragraph [0079]; coverage area 104 i.e. connections instead of S1-U, S1-MME).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more base-station functions are configured to communicate with the one or more EPC functions without using standardized communication interfaces” as taught by Agarwal, in the combined system of Hanh and Kempf, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).


Regarding claim 27, Hanh in view of Kempf disclose the AP according to claim 23.
While Hanh in view of Kempf implicitly refer to one or more base-station functions are configured to communicate with the one or more EPC functions using at least one of a procedure call, a remote-procedure call (RPC), Simple Object Access Protocol (SOAP), or Representational State Transfer (REST), Agarwal from the same or similar field of endeavor discloses one or more base-station functions are configured to communicate with the one or more EPC functions using  (paragraph [0076]; RESTful (using the representational state transfer architectural style) and/or stateless).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “one or more base-station functions are configured to communicate with the one or more EPC functions using at least one of a procedure call, a remote-procedure call (RPC), Simple Object Access Protocol (SOAP), or Representational State Transfer (REST)” as taught by Agarwal, in the combined system of Hanh and Kempf, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 28, Hanh in view of Kempf disclose the AP according to claim 23.
While Hanh in view of Kempf implicitly refer to the one or more base-station functions further comprise at least one of a function of a physical (PHY) layer, a function of a media access control (MAC) layer, a function of a radio resource management (RRM), or a function of a self-organizing network (SON), Agarwal from the same or similar field of endeavor discloses the one or more base-station functions further comprise at least one of a function of a physical (PHY) layer, a function of a media access control (MAC) layer, a function of a radio resource management (RRM), or a function of a self-organizing network (SON) (Fig. 6, paragraph [0109]; the first radio transceiver 610 may be a radio transceiver capable of providing LTE eNodeB functionality, and may be capable of higher power and multi-channel OFDMA and the second radio transceiver 612 may be a radio transceiver capable of providing LTE UE functionality).
(Agarwal, paragraph [0010]).

Regarding claim 29, Hanh in view of Kempf disclose the AP according to claim 23.
While Hanh in view of Kempf implicitly refer to the one or more EPC functions further comprises at least one of a Mobility Management Function (MMF) or an Optimized Packet Function (OPF), Agarwal from the same or similar field of endeavor discloses the one or more EPC functions further comprises at least one of a Mobility Management Function (MMF) or an Optimized Packet Function (OPF) (Fig. 6, paragraph [0107]; Local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more EPC functions further comprises at least one of a Mobility Management Function (MMF) or an Optimized Packet Function (OPF)” as taught by Agarwal, in the combined system of Hanh and Kempf, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 30, Hanh in view of Kempf disclose the AP according to claim 23.
 (Fig. 6, paragraph [0107]; Local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more EPC functions further comprises at least one of a Mobility Management Function (MMF) or an Optimized Packet Function (OPF)” as taught by Agarwal, in the combined system of Hanh and Kempf, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 29.

Regarding claim 44, Hanh in view of Kempf and Agarwal disclose the AP according to claim 41.
Agarwal further discloses the one or more EPC functions further comprises a Mobility Management Function (MMF) (Fig. 6, paragraph [0107]; local EPC 620 may be used for authenticating users and performing other EPC-dependent functions when no backhaul link is available; local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers); and 
the MMF and the control-plane portion of the OPF are both executed on the first processor core of the AP (Fig. 6, paragraph [0107]; local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers; virtualization layer 630 and local EPC 620 may each run on processor 602 or on another processor, or may be located within another device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more EPC functions further comprises a Mobility Management Function (MMF) and the MMF and the control-plane portion of the OPF are both executed on the first processor core of the AP” as taught by Agarwal, in the combined system of Hanh and Kempf, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 45, Hanh in view of Kempf disclose the AP according to claim 39.
While Hanh in view of Kempf implicitly refer to the control-plane portion is configured to perform control-plane functions to communicate with one or more services running on the cloud platform, Agarwal from the same or similar field of endeavor discloses the control-plane portion is configured to perform control-plane functions to communicate with one or more services running on the cloud platform (paragraph [0083]; virtualization server may host additional virtualization layers, such as layers for virtualizing eNodeBs, virtualizing MMEs, virtualizing X2 protocol communications, or other virtualization layers).
(Agarwal, paragraph [0010]).

Regarding claim 47, Hanh in view of Kempf and Agarwal disclose the AP according to claim 28.
Agarwal further discloses the one or more base-station functions are owned, managed, or controlled by one or more service providers or wireless carriers (paragraphs [0083], [0085]; arbitrary number of EPCs to an arbitrary number of eNodeBs, and vice versa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more base-station functions are owned, managed, or controlled by one or more service providers or wireless carriers” as taught by Agarwal, in the combined system of Hanh and Kempf, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 48, Hanh in view of Kempf and Agarwal disclose the AP according to claim 47.
Agarwal further discloses the one or more base-station functions are owned, managed, or controlled by one or more service providers or wireless carriers (paragraphs [0083], [0085]; arbitrary number of EPCs to an arbitrary number of eNodeBs, and vice versa).
(Agarwal, paragraph [0010]).

Regarding claim 49, Hanh in view of Kempf and Agarwal disclose the AP according to claim 44.
Agarwal further discloses the MMF is configured to communicate with the control-plane portion of the OPF on the first processor or core of the AP (Fig. 6, paragraph [0107]; local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers; virtualization layer 630 and local EPC 620 may each run on processor 602 or on another processor, or may be located within another device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MMF is configured to communicate with the control-plane portion of the OPF on the first processor or core of the AP” as taught by Agarwal, in the combined system of Hanh and Kempf, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 50, Hanh in view of Kempf and Agarwal disclose the AP according to claim 49.
(Fig. 6, paragraph [0107]; local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers; virtualization layer 630 and local EPC 620 may each run on processor 602 or on another processor, or may be located within another device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MMF is configured to communicate with the control-plane portion of the OPF on the first processor or core of the AP using proprietary protocol” as taught by Agarwal, in the combined system of Hanh and Kempf, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414